NUMBER 13-20-00532-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


SOCORRO GONZALEZ,                                                              Appellant,

                                                 v.

ANTONIO GONZALEZ,                                                               Appellee.


                    On appeal from the 332nd District Court
                          of Hidalgo County, Texas.


                           MEMORANDUM OPINION

                Before Justices Longoria, Hinojosa, and Silva
                   Memorandum Opinion by Justice Silva

       Appellant Socorro Gonzalez sued her brother, appellee Antonio Gonzalez, seeking

to recover possession and title of an apartment complex, the subject property, purchased

by Socorro. Following a bench trial, the trial court found in favor in part for Socorro and in

part for Antonio. By three issues, Socorro argues the trial court: (1) “erred in entering a

judgment that was based upon legally and factually insufficient evidence”; (2) “erred in its
evidentiary rulings, which probably caused the rendition of an improper judgment”; and

(3) abused its discretion in denying her motion for new trial. We affirm.

                                   I.     BACKGROUND

A.     The 2011 Agreement

       It is undisputed that Socorro obtained a warranty deed with a vendor’s lien in May

2008 on the subject property. Socorro enlisted Antonio to manage the subject property,

which consisted of six apartment units in Hidalgo County. In May 2011, Socorro and

Antonio executed a document entitled, “Real Estate Agreement” (2011 Agreement),

which included the following “Stipulations”:

       1. Antonio is the equitable owner of the real estate described above,
          subject to (a) Lone Star National Bank note executed by [Socorro], (b)
          Rio Tax Loan for taxes, and (c) the sum of Forty Thousand Dollars
          ($40,000.00) owed to [Socorro] by Antonio;

       2. [Socorro] agrees that she will execute a renewal and extension of the
          Lone Star National Bank note provided Antonio pays-off the Rio Tax loan
          note;

       3. Parties agree that the property shall be listed with a broker for sale for
          an amount of at least $290,000.00 plus commission to broker(s);

       4. [Socorro] and Antonio will equally split proceeds above $290,000.00 in
          the event that such sale takes place[;]

       5. [Socorro] will convey the property to Antonio if Antonio is able to (a) pay-
          off [Socorro’s] claim of $40,000.00 and (b) Antonio is able to obtain his
          own financing on the Lone Star National Bank note;

       6. During the pendency of a potential sale, Antonio shall pay [Socorro]
          interest monthly on the $40,000.00 owed her at the rate of 18% per
          annum, which equates to $600.00 per month.

       7. Antonio shall continue to be entitled to rent revenues on the property
          provided that he makes payment on both the Lone Star National Bank
          note and Rio Tax note.

                                               2
B.    The Parties’ Pleadings

      In January 2016, alleging Antonio had breached the 2011 Agreement, Socorro

sued Antonio for breach of contract, trespass to try title, trespass to real property,

declaratory judgment, conversion of property and rent, gross negligence, and quantum

meruit. Antonio timely filed a general denial. In an amended answer and counterclaim,

Antonio raised conversion and quantum meruit causes of action, alleging that he had

“expended no less than $275,000 over the last few years in labor, upkeep, improvements,

insurance, taxes, interest payments to his sister, loan payments[,] and in maintenance”

on the subject property.

C.    Bench Trial

      The trial court held a bench trial on March 21, 2019. According to Socorro, upon

her purchase of the property in 2008, she tasked Antonio with collecting rent from tenants

and managing the property’s “expenses.” Socorro testified that she agreed to divide any

monthly profits with him in exchange for his services but maintained that Antonio

controlled the property’s finances at all times, and she never personally recovered any

profit. Socorro discovered Antonio had placed a mechanic’s lien on the property when

she attempted to sell it in 2010. Socorro testified that she confronted Antonio regarding

the lien, and he responded with “physical aggressions” and “threats.”

      Despite deteriorating relations between the parties, Socorro and Antonio executed

the 2011 Agreement. Socorro testified, “From 2008 to 2010, I had spoken to [Antonio]

due to the circumstances [sic] if he could pay me the investment that [sic] he could stay

with the property. And during that time he gave me $10,000.00. So then the [2011

                                            3
Agreement] was made for $40,000.” Socorro maintained that after executing the

agreement, Antonio made only two payments of $600.00 toward the $40,000, and he

“assaulted” her on the same day he made the second payment in July 2011. Following

the alleged assault and his subsequent arrest, 1 they “had no communications,” and

Antonio remained in physical possession of the property up until November 2016 when

the trial court issued an order removing Antonio from the property. Socorro further testified

that upon Antonio’s removal, she learned he was four months in arrears on the mortgage

and taxes. However, on cross-examination, Socorro testified that Antonio made mortgage

payments and paid taxes and insurance on the property for the eight years he managed

it “until the day that the [trial court] returned [her] property and [she] took possession . . . in

November [2016].”

       Antonio testified that his involvement in the property predated the 2008 deed

because although he was not listed as a grantee on the deed, he had been the one who

approached his sister about purchasing the property and negotiated the sale on her

behalf. According to Antonio, he thereafter managed the property from 2008 to 2016 and

complied with all applicable terms of the 2011 Agreement. Antonio testified that he made

two direct $600.00 payments to Socorro and then, per Socorro’s request, all other

payments were made in cash and given to Socorro through their mother. Antonio

maintained that he made the $600.00 monthly payments until his removal from the

property in 2016 because Socorro thereafter refused to accept any payment. Antonio

testified that not including the $326,472.52 paid in “improvements, repairs, taxes,


       1   Antonio testified that his arrest in 2011 had been “for trespassing[,] not for assault.”

                                                       4
insurance, mortgages,” he paid Socorro “$39,700.00, plus $10,000.00 that she admitted

during [her] deposition” in accordance with the 2011 Agreement.

       Following the parties’ respective testimony and closing arguments, the trial court

requested that they each submit written briefs.

D.     Final Judgment

       The record 2 indicates that the trial court held another hearing after the bench trial

and prior to its issuance of a signed final judgment, but the transcript for the hearing was

not provided on appeal. The trial court issued its final judgment on September 11, 2020:

       BE IT REMEMBERED that on March 21, 2019, came to be heard the above-
       entitled and numbered cause at trial. [Socorro] appeared in person through
       counsel of record before the Court and announced ready for trial. [Antonio]
       appeared in person through counsel of record before the Court and
       announced ready for trial. Trial began and commenced until its conclusion
       on March 21, 2019. The Court having considered the pleadings, official
       records on file, the testimony of witnesses, the exhibits admitted into
       evidence, the full record of the case, the applicable rules and, is of the
       opinion and hereby renders judgment entered in favor of [Antonio] in part
       and [Socorro] in part.

       The Court finds:

       [(]A) The May 27, 2011 agreement between [Socorro] and [Antonio]
       constituted a valid and enforceable contract regarding the real
       property . . . (hereinafter referred to as the “Subject Property”);

       [(]B) The May 27, 2011 agreement between [Socorro] and [Antonio]
       constituted a waiver of [Socorro’s] right to seek fee simple title to the Subject
       Property and [Antonio’s] waiver to seek legal title to the Subject Property;

       [(]C) [Socorro] failed to prove that [Antonio] materially breached the May 27,
       2011 agreement;



        2 Socorro filed a “Motion for Objection and Entry of Judgment” on August 1, 2019, wherein she

attached the case summary detail report and argued that Antonio’s proposed final judgment “does not
comport[] or reflect[] the Court[‘s] [oral] ruling.”

                                                 5
       [(]D) [Antonio] failed to prove that [Socorro] is guilty of conversion of
       [Socorro’s] equitable interests in the Subject Property;

       It is THEREFORE ORDERED, ADJUDGED, and DECREED that:

       [(]1) The Subject Property shall be listed for sale within 30 days from the
       date that this judgment becomes final and appealable;

       [(]2) [Socorro] and [Antonio] shall each receive fifty percent of the sale
       proceeds that are in excess of $290,000 minus the cost of the sale[,] and
       [Antonio] shall recover the initial $290,000 from the sale; [Antonio] shall pay
       [Socorro] $40,000 regardless of the sale price[;]

       [(]3) Each party shall bear the expense of their respective attorney’s fees;

       [(]4) All costs of court are taxed against those incurring the same;

       [(]5) This is a final and appealable judgment and disposes of all parties and
       all claims. All relief not expressly granted herein is denied.

E.     Motion for New Trial and Appeal

       In Socorro’s motion for new trial, she argued that the language in the trial court’s

final judgment was contrary from its oral rendition and complained that the evidence at

trial was insufficient to support the trial court’s order. This appeal followed.

       On April 12, 2022, this Court ordered this case abated and remanded to the trial

court for clarification of its September 11, 2020 order rendered in favor in part of each

party. 3 We noted that neither party requested written findings of facts and conclusions of

law, and on appeal, the parties disputed that the September 11, 2020 order, in fact,

addressed all claims and challenged the manner in which the claims were resolved (i.e.,

favorable to whom).




       3   The appeal was reinstated on May 12, 2022.

                                                  6
       On May 9, 2022, the trial court signed findings of fact and conclusions of law, which

stated in relevant part:

       [Findings of Fact]

       3.     Socorro’s counsel indicated in closing arguments at trial that she was
              seeking a declaration that she was the legal owner of the subject
              property. With respect to conversion and quantum meruit, Socorro’s
              counsel stated in closing argument at trial that she was abandoning
              those claims. Socorro’s counsel further stated she was waiving any
              claims to a return of deposits. Thus, Socorro’s claims at trial included
              claims for breach of contract, trespass to try title, and declaratory
              judgment.

       4.     At trial and afterwards, Antonio made it clear that he was seeking to
              enforce the contract and force the sale of the property, and Socorro
              did not object to trying that issue. Antonio’s counsel argued for
              enforcement of the 2011 Agreement on numerous occasions,
              including in opening statements, closing arguments, and post-trial
              and post-judgment briefing. Additionally, Antonio testified without
              objection at trial that he would like to recover “what is stated in the
              agreement.”

       5.     Socorro never objected to any of Antonio’s or his counsel’s requests
              to enforce the 2011 Agreement as being outside the pleadings and
              never obtained a ruling on any such objection.

       [Conclusions of Law]

       1.     This Court’s judgment was intended to be final and to resolve all
              parties and all claims. . . .

       2.     Antonio Gonzalez’s claim for breach of contract and specific
              enforcement thereof was tried by consent, and that claim supports
              the judgment rendered by this Court.

       3.     Additionally, this Court’s judgment was supported by Socorro’s own
              pleadings for trespass to try title and for declaratory judgment.




                                             7
                          II.    SUFFICIENCY OF THE EVIDENCE

      Socorro first challenges the trial court’s judgment in favor of Antonio on his

unpleaded breach of contract counterclaim and pleaded conversion and quantum meruit

counterclaims, arguing: (1) there was no trial by consent of his unpleaded breach of

contract counterclaim; assuming arguendo that Antonio’s unpleaded breach of contract

counterclaim was tried by consent, the 2011 Agreement was an unenforceable contract

because she was not a willing participant, and “[t]he great weight and preponderance of

the evidence shows that Antonio materially breached the 2011 Agreement”; and

(2) Antonio did not provide sufficient evidence to meet the elements of his pleaded

conversion and quantum meruit counterclaims.

A.    Standard of Review

      The test for legal sufficiency is “whether the evidence at trial would enable

reasonable and fair-minded people to reach the verdict under review.” W & T Offshore,

Inc. v. Fredieu, 610 S.W.3d 884, 898 (Tex. 2020) (quoting City of Keller v. Wilson, 168

S.W.3d 802, 827 (Tex. 2005)). When reviewing a legal sufficiency challenge, we view the

evidence in the light most favorable to the verdict, crediting favorable evidence when

reasonable jurors could do so and disregarding contrary evidence unless reasonable

jurors could not. Pike v. Tex. EMC Mgmt., LLC, 610 S.W.3d 763, 783 (Tex. 2020).

Conflicts in the evidence ordinarily present an issue for the factfinder to resolve, and we

defer to the factfinder’s resolution of such evidence. See McAllen Hosps. L.P. v. Lopez,

576 S.W.3d 389, 392 (Tex. 2019). Meanwhile, a factual sufficiency challenge requires

that the attacking party “demonstrate on appeal that the adverse finding is against the


                                            8
great weight and preponderance of the evidence.” Lion Copolymer Holdings, LLC v. Lion

Polymers, LLC, 614 S.W.3d 729, 733 (Tex. 2020) (per curiam) (quoting Dow Chem. Co.

v. Francis, 46 S.W.3d 237, 242 (Tex. 2001) (per curiam)).

B.     Antonio’s Unpleaded Breach of Contract Counterclaim

       1.     Breach of Contract Elements

       In a breach of contract claim, the claimant must put forth evidence that (1) a valid

contract existed; (2) the claimant performed or tendered performance as contractually

required; (3) the opposing party breached the contract by failing to perform or tender

performance as contractually required; and (4) the claimant sustained damages due to

the breach. Pathfinder Oil & Gas, Inc. v. Great W. Drilling, Ltd., 574 S.W.3d 882, 890

(Tex. 2019). “A party seeking the equitable remedy of specific performance in lieu of

money damages may, in some circumstances, be excused from pleading and proving the

second element, but must additionally plead and prove that, at all relevant times, it was

ready, willing, and able to perform under the contract.” Id. “Contested fact issues,

including prerequisites to obtaining equitable relief, are for the [factfinder] to resolve.” Id.

“[T]he burden of proof is on the party seeking a remedy.” Id.

       2.     Trial by Consent

       By her first sub-issue, Socorro asserts the trial court improperly granted judgment

in favor of Antonio on an unpleaded cause of action, namely breach of contract, for which

there was no trial by consent.

       It is undisputed here that Antonio did not plead a breach of contract counterclaim,

and a party “may not be granted a favorable judgment on an unpled cause of action,


                                               9
absent trial by consent.” Happy Endings Dog Rescue v. Gregory, 501 S.W.3d 287, 291

(Tex. App.—Corpus Christi–Edinburg 2016, pet. denied) (quoting Maswoswe v. Nelson,

327 S.W.3d 889, 894 (Tex. App.—Beaumont 2010, no pet.)); see TEX. R. CIV. P. 67

(“When issues not raised by the pleadings are tried by express or implied consent of the

parties, they shall be treated in all respects as if they had been raised in the pleadings.”).

Whether an issue is tried by implied consent requires an examination of the record as a

whole for evidence “indicating both parties understood the issue was in the case, and the

other party failed to make an appropriate complaint.” Med. Imaging Sols. Grp., Inc. of Tex.

v. Westlake Surgical, LP, 554 S.W.3d 152, 160 (Tex. App.—San Antonio 2018, no pet.);

see also Moreno v. Ocadiz, No. 13-19-00116-CV, 2021 WL 3085855, at *5 (Tex. App.—

Corpus Christi–Edinburg July 22, 2021, pet. denied) (mem. op.) (“Trial by consent is

intended to cover the exceptional case where it clearly appears from the record that the

parties tried the unpleaded issue.”). “When evidence relevant to both a pleaded and an

unpleaded issue has been admitted without objection, the doctrine of trial by consent

should not be applied unless clearly warranted.” Moran v. Williamson, 498 S.W.3d 85, 97

(Tex. App.—Houston [1st Dist.] 2016, pet. denied); see also UMLIC VP LLC v. T & M

Sales & Env’t Sys., Inc., 176 S.W.3d 595, 605 (Tex. App.—Corpus Christi–Edinburg

2005, pet. denied) (concluding an issue was not tried by consent where evidence of the

issue was admitted without objection but the opposing party objected to the submission

of a jury question on the issue). Trial by consent is not intended to establish a general

rule of practice and should be applied cautiously. Happy Endings, 501 S.W.3d at 291. For




                                             10
reasons explored below, we conclude that Antonio’s unpleaded breach of contract

counterclaim was tried by consent. See id.; see also TEX. R. CIV. P. 67.

        At the outset, we observe that ambiguity plagued the trial proceedings. Socorro’s

live petition included claims for breach of contract, trespass to try title, trespass to real

property, declaratory judgment, conversion of property and rent, gross negligence, and

quantum meruit. However, Socorro asserted in her opening statements 4 that (1) only her

conversion of property and rent claim was before the trial court; (2) the statute of

limitations barred either party from pursuing a breach of contract claim; and (3) the trial

court’s interim order, which removed Antonio from the property, resolved her claims of

trespass to try title and trespass to real property. 5 Antonio, conversely, disputed

Socorro’s contention that only her conversion claim was at issue, arguing that the burden

was on Socorro to prove all her pleaded claims. Antonio’s opening statements made no

mention of his pleaded counterclaims for conversion or quantum meruit or unpleaded



        4   Socorro stated in relevant part:
        And, Your Honor, and we say today what is left, according to the—to the pleadings is that
        he converted all this [sic] rentals, he caused damages, he caused her—and the breach of
        contract, Judge, this was in 2011. All—all of the attorneys know four years after that, it’s
        gone, a contract, in order to—to pursue a breach of contract on either side.
        . . . . I had trespass to real property, and trespass to try title. However, those two issues
        are already done in the interim order. We had a hearing. I believe . . . the attorney at that
        time, and the Court signed an order to remove [Antonio] from the apartments. And
        [Socorro] has been in the apartments since November 1st, 2016. Yes. For two and a half
        years. And then I have conversion. And that’s where I am going under the conversion of
        the property, and the conversion of rents. I also had quantum meruit. So, Judge, in a
        nutshell that—that [i]s what is before you.
         5 The November 2016 enforcement order was predicated on a previously issued order titled,

“Interim Order,” which “restrained [Antonio] from entering or having possession of” the subject property and
contained the following language: “This Interim Order for the Parties shall be in effect until further Order of
the Court.” A “judicial release” dissolving the mechanic’s lien against the property also accompanied the
November 2016 enforcement order.

                                                     11
counterclaim for breach of contract. However, Antonio maintained that he had fulfilled all

the stipulations of the 2011 Agreement and that the remedy he sought at trial was for the

“execution of this agreement.”

        Notwithstanding Socorro’s opening statements regarding the statutory preclusion

of her own breach of contract claim, Socorro admitted into evidence the recorded 2008

deed as well as the parties’ 2011 Agreement, and her testimony concerned Antonio’s

purported noncompliance with several provisions of the agreement. Meanwhile, during

Antonio’s case-in-chief, Socorro cross-examined Antonio on the timeliness of his own

breach of contract counterclaim, to which Antonio objected:

        [Socorro’s counsel:]               [Antonio], can you please look at [Socorro’s]
                                           Exhibit No. 2, the real estate agreement, for the
                                           record.

        [Antonio:]                         Yes.

        [Socorro’s counsel:]               Okay. During this time when you signed–you
                                           and your sister signed this agreement on May
                                           27th, 2011, did you file a lawsuit under a breach
                                           of contract or file a lawsuit to get the property on
                                           or before May 2015, May 27, 2015, four years
                                           after?[ 6] Yes or no?

        [Antonio:]                         I only filed the document that was signed.

        [Socorro’s counsel:]               Did you file a lawsuit to bring her to Court to give
                                           you title to the property, your sister [sic]?

        [Antonio:]                         No.



         6 Breach of contract claims are governed by a four-year statute of limitations. Eagle Oil & Gas Co.

v. TRO-X, L.P., 619 S.W.3d 699, 707 (Tex. 2021). “The limitations period on a cause of action begins to
run ‘when a wrongful act causes some legal injury, even if the fact of injury is not discovered until later, and
even if all resulting damages have not yet occurred.’” Id. at 707–08 (quoting S.V. v. R.V., 933 S.W.2d 1, 4
(Tex. 1996)).

                                                      12
      [Socorro’s counsel:]       Okay. And I am talking to enforce this
                                 agreement that you say—that’s what I am
                                 talking about this agreement[.] You said, “no,”
                                 right?

      [Antonio:]                 Yes.

      [Socorro’s counsel:]       After—prior to May 27, 2015[,] you did not [sic]
                                 bring her to Court to enforce this agreement—
                                 this contract, correct?

      [Antonio:]                 No. I could not put it under my name because it
                                 was still owed to Lone Star.

      [Socorro’s counsel:]       Okay. You—you didn’t come to court prior to
                                 May 2015, right?

      [Antonio’s counsel:]       I’m going to object. That’s an affirmative
                                 defense that she didn’t plead.

      [Socorro’s counsel:]       I am asking a question, Judge.

      THE COURT:                 Expiration of the statute of limitation. That’s
                                 jurisdictional, Counsel.

      [Antonio’s counsel:]       Well, that’s assuming that there is a breach on
                                 the first day of signing.

      THE COURT:                 Well, that’s true. And that—that remains to be
                                 argued.

      [Antonio’s counsel:]       So we can have the latest breach to start from
                                 there.

      THE COURT:                 Well, Counsel, I know what her questions are. I
                                 mean, it’s not dispositive, but certainly she can
                                 ask about the statute of limitations.

      [Antonio’s counsel:]       Yes, sir.

      In her closing arguments, Socorro requested that the trial court conclude that

Antonio “failed to comply” with the agreement and “declare that she was the legal owner,


                                             13
the title owner” under the deed. Socorro further argued that Antonio “never made an effort

to come forward and—and file either a breach of contract, file a [declaratory judgment]

action,” “the statute of limitations are already gone,” and Antonio had abandoned his

pleaded counterclaims of conversion and quantum meruit.

       In a brief submitted to the trial court at its behest prior to its issuance of judgment,

Socorro provided a substantive analysis regarding her breach of contract claim. Socorro

prayed that the trial court “find that [Antonio] breached the contract dated May 2011 and

[Antonio] take nothing since he has been unjustly enriched as set out [herein].” Wholly

absent from her brief was an analysis of any of her other claims. Socorro additionally

addressed Antonio’s conversion and quantum meruit counterclaims and requested that

they be denied.

       In Antonio’s brief, he stated that he had complied with all relevant terms of the

2011 Agreement; the 2011 Agreement established his equitable interests in the subject

property; in entering the 2011 Agreement, Socorro waived her right to acquire fee simple

title; Socorro’s breach of contract claim is barred by the statute of limitations or laches;

and he sought the “enforce[ment] [of] the terms of the [2011 Agreement].” Apart from his

request for specific performance under the contract, Antonio’s brief provided no

discussion of the vehicle ancillary to such request—i.e., his pleaded counterclaims or

unpleaded breach of contract counterclaim against Socorro or evidence in support of such

claims.

       Amidst the perplexing issue presentation wherein Socorro appeared to waiver

regarding the preclusion of her own breach of contract claim, we nonetheless conclude


                                             14
that the record contains evidence of a mutual understanding between the parties that

Antonio’s unpleaded breach of contract counterclaim was tried by consent. See Moran,

498 S.W.3d at 99. Socorro repeatedly acknowledged Antonio’s unpleaded breach of

contract counterclaim at trial, and rather than object to its presentation, she raised an

unpleaded affirmative defense of the statute of limitations. See id.; cf. Stage Stores, Inc.

v. Eufracio, No. 13-18-00281-CV, 2019 WL 3484430, at *4 (Tex. App.—Corpus Christi–

Edinburg Aug. 1, 2019, no pet.) (mem. op.) (concluding issue was not tried by consent

where party “filed a supplemental brief with the trial court . . . objecting to consideration

of the unpleaded issue”). Therefore, the trial court did not err in concluding that Antonio’s

unpleaded breach of contract counterclaim was tried by consent. See TEX. R. CIV. P. 301;

Moran, 498 S.W.3d at 99–100.

       3.     Socorro’s Assertions of No Contract and Antonio’s Breach

       Socorro argues next that “even if Antonio had actually ple[aded] a breach of

contract” counterclaim, (1) the 2011 Agreement “is unenforceable and was unenforceable

from its very inception all the way unto the 2019 trial,” and (2) “[t]he great weight and

preponderance of the evidence conclusively establishes that Antonio materially breached

the 2011 Agreement.” See Pathfinder Oil, 574 S.W.3d at 890.

       Socorro’s first point is contrary to her pleadings, position at trial, briefing to the trial

court prior to its issuance of judgment, and arguments in her motion for new trial, wherein

she asserted: “[Socorro] will show the [trial c]ourt that she and [Antonio] are brother and

sister and on May 27, 2011, [Socorro] and [Antonio] signed a REAL ESTATE

AGREEMENT wherein [Antonio] would pay [Socorro] the sum of $40,000.00 for the


                                               15
subject property”; “[Socorro] will show the [trial c]ourt that a valid contract

existed . . . . [Antonio] breached the Contract dated May 27, 2011”; and “[Socorro] and

her brother, [Antonio,] entered into a valid contract together entitled [‘]Real Estate

Agreement[’] dated May 27, 2011.” (Emphasis added.). We cannot consider that which

was not first presented to the trial court. See Wells Fargo Bank, N.A. v. Murphy, 458

S.W.3d 912, 916 (Tex. 2015) (providing that “[p]arties are restricted on appeal to the

theory on which the case was tried” in the trial court); Ridge Nat. Res., L.L.C. v. Double

Eagle Royalty, L.P., 564 S.W.3d 105, 121 (Tex. App.—El Paso 2018, no pet.) (“It is

improper to enlarge a ground of error or expand an issue on appeal to encompass matters

that were not before the trial court.”); see also Garrigues v. Hardie, No. 13-18-00418-CV,

2020 WL 4812636, at *6 (Tex. App.—Corpus Christi–Edinburg Aug. 13, 2020, no pet.)

(mem. op.) (“[A] party cannot take a position on appeal that is inconsistent with the

position that it took in the trial court.”). Thus, Socorro is precluded from arguing there was

no valid contract on appeal. See Pike, 610 S.W.3d at 783; Lion Copolymer, 614 S.W.3d

at 733; Pathfinder Oil, 574 S.W.3d at 890.

       To Socorro’s second point, she asserts: assuming arguendo that a valid contract

existed between the parties, she presented evidence that Antonio had materially

breached the contract; thus, he cannot prove performance under the contract—a

necessary element of his breach of contract counterclaim. See Pathfinder Oil, 574 S.W.3d

at 890.

       Imbued in our sufficiency of the evidence analysis is contract interpretation. “[O]ur

task is to determine and enforce the parties’ intent as expressed within the four corners


                                             16
of the written agreement,” and “resolve any conflicts by harmonizing the agreement’s

provisions, rather than by applying arbitrary or mechanical default rules.” Piranha

Partners v. Neuhoff, 596 S.W.3d 740, 743–44 (Tex. 2020). If the agreement can be given

a certain and definite legal meaning, it is not ambiguous, and we construe the agreement

as a matter of law. Id. at 744. Here, neither party contends the 2011 Agreement is

ambiguous, and we agree.

       Socorro specifically complains that Antonio breached the 2011 Agreement in

failing to comply with the following stipulations: (1) “pay Socorro the $40,000 required by”

stipulations one and five; (2) “list the Subject Property for sale as required by” stipulation

three; (3) “obtain[] financing as required by” stipulation five; (4) “pay off the Rio Tax note

on the Subject Property” or “give the monthly payments on the Lone Star National Bank

note” as “required by” stipulations two and seven; and (5) “give Socorro the monthly $600

payments” in compliance with stipulation six.

       Socorro testified that with respect to the first stipulation, the mortgage note was in

arrears by four months when she “took over on November 1, 2016.” On cross-

examination, Socorro conversely testified that Antonio had made payments towards the

note “[f]rom 2008 until the day that the [trial court] returned [her] property and [she] took

possession . . . in November.” Antonio further testified he had made payments until the

issuance of the removal enforcement order, which contained language prohibiting him

from managing finances related to the property. Regarding the $40,000.00 owed to

Socorro under stipulations one and five, the parties presented conflicting testimony, and

Antonio claimed he had paid Socorro in full. The parties also presented conflicting


                                             17
testimony of whether Antonio had made the $600.00 monthly payments pursuant to the

sixth stipulation. Our “standard requires us to defer to the trial court’s judgment of the

credibility of the witnesses in a bench trial.” See In re J.F.-G., 627 S.W.3d 304, 317 (Tex.

2021); Lopez, 576 S.W.3d at 392. The trial court was free to believe Antonio, disbelieve

Socorro, and resolve any inconsistencies in either parties’ testimony in its resolve of

stipulations one, two, six, and seven. See Wood v. Wiggins, No. 01-18-00630-CV, ___

S.W.3d __, __, 2021 WL 5312652, at *4 (Tex. App.—Houston [1st Dist.] Nov. 16, 2021,

no pet.).

        To the challenged third and fifth stipulation, we disagree with Socorro’s assertion

that Antonio’s fulfillment of these stipulations were “preconditions for Antonio to become

an equitable owner.” See Solar Applications Eng’g, Inc. v. T.A. Operating Corp., 327

S.W.3d 104, 108 (Tex. 2010) (“A condition precedent is an event that must happen or be

performed before a right can accrue to enforce an obligation.” (quoting Centex Corp. v.

Dalton, 840 S.W.2d 952, 956 (Tex. 1992))). Although on appeal Socorro ascribes the

responsibility for selling the subject property to Antonio (i.e., the third stipulation), both

parties appeared to acquiesce at trial that the 2011 Agreement did not specify, and we

agree. 7 See Nettye Engler Energy, LP v. BlueStone Nat. Res. II, LLC, 639 S.W.3d 682,

690 (Tex. 2022) (“We cannot employ surrounding facts and circumstances to make

contract language say something it unambiguously does not or to determine ‘that the

parties probably meant, or could have meant, something other than what their agreement




        7 The relevant language reads as follows: “Parties agree that the property shall be listed with a
broker for sale for an amount of at least $290,000.00 plus commission to broker(s)[.]”

                                                   18
stated.’” (quoting URI, Inc. v. Kleberg Cnty., 543 S.W.3d 755, 769 (Tex. 2018))).

Concerning fulfillment of stipulation five, which required that Antonio obtain financing but

prescribed no deadline, evidence was limited to his testimony that he had “tried.” See id.;

see also Fischer v. CTMI, L.L.C., 479 S.W.3d 231, 239 (Tex. 2016) (observing that courts

will often imply “a reasonable time during which the contract will remain effective” where

a contract is silent). However, as Antonio notes in his appellate brief, the 2011 Agreement

“contemplated the sale and division of the proceeds even if Antonio did not obtain

financing.” Thus, such condition unmet would not have been detrimental to the

enforceability of the 2011 Agreement. See generally Solar Applications, 327 S.W.3d at

108. Socorro challenges no other elements of Antonio’s unpleaded breach of contract

counterclaim. See Pathfinder Oil, 574 S.W.3d at 890.

       After examining the entire record, considering both the evidence in favor of and

contrary to the trial court’s judgment on Antonio’s unpleaded breach of contract

counterclaim and related findings, we conclude the trial court’s findings are supported by

both factually and legally sufficient evidence. See Pike, 610 S.W.3d at 783; Lion

Copolymer, 614 S.W.3d at 733. We overrule Socorro’s first sub-issue in both parts.

D.     Antonio’s Conversion and Quantum Meruit Counterclaims

       By Socorro’s second sub-issue, she argues that Antonio presented insufficient

evidence to meet the elements of his conversion or quantum meruit counterclaims. As

Antonio observes in his appellee’s brief, the trial court’s judgment declared Antonio take

nothing on his conversion claim and did not award damages on his quantum meruit claim.

Thus, with respect to these counterclaims, Socorro has already received relief requested,


                                            19
see TEX. R. APP. P. 38.1(j), and there is no error for this Court to review. See generally id.

R. 44.1 (reversible error). We overrule Socorro’s second sub-issue.

                              III.   EVIDENTIARY OBJECTIONS

       Socorro avers by her second issue that the trial court erred in admitting the only

exhibit offered by Antonio into evidence, a document entitled, “Assignment of Rent,

Income, and Receipts,” which was purportedly signed by Socorro. The document was

notarized, recorded on May 30, 2008, with the Hidalgo County Clerk’s Office, and

contained a county seal. Socorro’s objection was as follows:

       Your Honor, object that this—this witness did not identify the document as
       required by the Rules. [Antonio’s counsel] did not lay the proper foundation.
       He could have done it through his client. Because [Socorro] did not identify
       that document, and says that it’s not her signature.

On appeal, Socorro identifies her complaint as one challenging the document’s

admissibility, arguing that it had not been properly authenticated and contained hearsay.

See TEX. R. EVID. 805 (hearsay within hearsay), 901 (authentication). Antonio asserts that

Socorro’s hearsay within hearsay complaint was unpreserved for review, and Socorro’s

issue has been inadequately briefed.

A.     Preservation

       To preserve error for appellate review, the complaining party must timely and

specifically object to the evidence and obtain a ruling. TEX. R. APP. P. 33.1; Seim v.

Allstate Tex. Lloyds, 551 S.W.3d 161, 164 (Tex. 2018) (per curiam). Having reviewed

Socorro’s objection at trial and Socorro’s motion for new trial, it cannot be said that she

raised a hearsay within hearsay objection. See TEX. R. APP. P. 33.1; TEX. R. EVID. 805;

see also Duncan Litig. Invs., LLC v. Watts, No. 13-18-00265-CV, 2019 WL 2462349, at

                                             20
*7 (Tex. App.—Corpus Christi–Edinburg June 13, 2019, no pet.) (mem. op.) (“The

cardinal rule of error preservation is that an objection must be clear enough to give the

trial court an opportunity to correct the alleged error.”); see generally H2O Sols., Ltd. v.

PM Realty Grp., LP, 438 S.W.3d 606, 623 n.6 (Tex. App.—Houston [1st Dist.] 2014, pet.

denied) (“Authenticity of a document and admissibility of that document under an

exception to the hearsay rule are separate inquiries.”).

       Thus, Socorro failed to preserve her hearsay within hearsay complaint for review,

and this sub-issue is overruled. See TEX. R. APP. 33.1; see also Willamsburg Nat’l Ins.

Co. v. State, Nos. 13-14-00645-CR, 13-14-00647-CR, 2015 WL 7035446, at *4 (Tex.

App.—Corpus Christi–Edinburg Nov. 12, 2015, pet. ref’d) (mem. op., not designated for

publication) (concluding appellant’s hearsay complaint was waived where “[a]t no time

did appellant’s counsel raise a hearsay objection”).

B.     Inadequate Briefing

       With respect to Socorro’s authentication complaint, for reasons set forth below, we

conclude it was inadequately briefed. See TEX. R. EVID. 901, 902.

       To assert an issue on appeal, an appellant’s brief must contain “a clear and concise

argument for the contentions made, with appropriate citations to authorities and to the

record.” TEX. R. APP. P. 38.1(i); Lion Copolymer Holdings, 614 S.W.3d at 732. Even

though reviewing courts are to interpret briefing requirements reasonably, parties

asserting error on appeal must put forth some specific argument and analysis citing the

record and authorities in support of their argument. RSL Funding, LLC v. Newsome, 569

S.W.3d 116, 126 (Tex. 2018); Certain Underwriters at Lloyd’s of London Subscribing to


                                            21
Policy No. NAJL05000016-H87 v. Mayse & Assocs., Inc., 635 S.W.3d 276, 286 (Tex.

App.—Corpus Christi–Edinburg 2021, pet. denied). Inadequately briefed issues may

result in waiver. See Newsome, 569 S.W.3d at 126.

       Socorro’s appellate brief contains no citation to or application and analysis of the

relevant rules or authority. See TEX. R. APP. P. 38.1(i); TEX. R. EVID. 901(a) (providing that

“the proponent must produce evidence sufficient to support a finding that the item is what

the proponent claims it is” and establishing a non-exhaustive list of means to authenticate

an item of evidence); R. 902(4) (providing an exclusive list of items that courts must

always accept as authentic, such as if “a copy of a document that was recorded or filed

in a public office as authorized by law—if the copy is certified as correct”); see also

Fleming v. Wilson, 610 S.W.3d 18, 21 (Tex. 2020) (per curiam) (observing the differences

between rule 901 and 902). Therefore, we conclude that Socorro’s second sub-issue was

inadequately briefed and consequently waived. See TEX. R. APP. P. 38.1(i); Med.

Specialist Grp., P.A. v. Radiology Assocs., L.L.P., 171 S.W.3d 727, 732 (Tex. App.—

Corpus Christi–Edinburg 2005, pet. denied) (“Failure to cite authority or provide

substantive analysis waives an issue on appeal”); see also Concho River Basin Water

Conservancy Ass’n v. Tex. Comm’n on Env’t Quality, No. 07-12-00302-CV, 2013 WL

6254910, at *5 (Tex. App.—Amarillo Dec. 3, 2013, pet. denied) (mem. op.) (concluding

“lack of authentication” complaint was waived where appellant presented only a

conclusory argument on appeal); Deaner v. Marchese, No. 2-03-029-CV, 2004 WL

177480, at *1 (Tex. App.—Fort Worth Jan. 29, 2004, no pet.) (mem. op.) (concluding “lack




                                             22
of authentication” complaint was waived where appellant “cites no authority to support

her position” on appeal).

       We overrule Socorro’s second issue.

                              IV.    MOTION FOR NEW TRIAL

       By her third issue, Socorro asserts the trial court abused its discretion in denying

her motion for new trial. Antonio argues this issue has also been inadequately briefed,

and we agree. See TEX. R. APP. P. 38.1(i); Newsome, 569 S.W.3d at 126.

       Socorro’s appellate brief presents no analysis or appropriate citations to authorities

or the record; she instead instructs this Court to read her motion and cites to appendices

to her brief:

       The trial court abused its discretion in denying Socorro’s Motion For New
       Trial because Socorro’s motion aptly analyzed and described in detail the
       reasons why the court’s Final Judgment was error and an abuse of
       discretion. Apx6; Apx1. Socorro’s Motion For New Trial explains why the
       evidence is legally and factually insufficient to support the court’s Final
       Judgment. Id.

       For the reasons stated in the motion, as well as the reasons stated in
       Section A, above, it was an abuse of discretion for the trial court to deny
       Socorro’s Motion For New Trial. See Section A, supra. The trial court’s
       Order Denying Socorro Gonzalez’s Motion For New Trial must be reversed.
       See Apx7.

Because Socorro failed to appropriately cite to the record or provide any discussion,

argument, authority, or substantive analysis in her brief, we conclude that her third issue

was inadequately briefed and therefore waived. See TEX. R. APP. P. 38.1(i); K. Griff Invs.,

Inc. v. Cronin, 633 S.W.3d 81, 92 (Tex. App.—Houston [14th Dist.] 2021, no pet.)

(concluding issue inadequately briefed where “Appellants do not cite any portion of the

record supporting [their] assertions” and instead cite only to an appendix to their brief);

                                             23
Aflalo v. Harris, 583 S.W.3d 236, 249 n.7 (Tex. App.—Dallas 2018, pet. denied)

(concluding citations to the appendix are not a substitute for citations to the record); see

also Guijarro v. Charles P. Johnson, Inc., No. 13-19-00268-CV, 2021 WL 1133614, at *10

(Tex. App.—Corpus Christi–Edinburg Mar. 25, 2021, pet. denied) (mem. op.) (concluding

an appellant waived error related to trial court’s denial of motion for new trial where

appellant “points to one page and one appendix in the record and cites no case or

statutory authority” in appellant’s brief); Roberts v. Fargason, No. 13-17-00395-CV, 2019

WL 1716803, at *3 n.7 (Tex. App.—Corpus Christi–Edinburg Apr. 18, 2019, no pet.)

(mem. op.) (concluding issue inadequately briefed where appellant made a general

assertion but did not provide any discussion, authority, or substantive analysis).

       Socorro’s third issue is overruled.

                                    V.       CONCLUSION

       We affirm the trial court’s judgment.

                                                               CLARISSA SILVA
                                                               Justice

Delivered and filed on the
16th day of June, 2022.




                                               24